—Appeal from a judgment (denominated order) of Supreme Court, Chautauqua County (Gerace, J.), entered April 23, 2001, which dismissed the petition in a proceeding pursuant to CPLR article 78 seeking to annul a determination of respondent Zoning Board of Appeals of the Village of Fredonia.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Gerace, J. Present — Pigott, Jr., P.J., Green, Hayes, Scudder and Gorski, JJ.